

116 S673 IS: Expanding Contracting Opportunities for Small Businesses Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 673IN THE SENATE OF THE UNITED STATESMarch 6, 2019Ms. Ernst (for herself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to eliminate the inclusion of option years in the award price for
			 sole source contracts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Contracting Opportunities for Small Businesses Act of 2019. 2.DefinitionsIn this Act—
 (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof; (2)the term small business concern owned and controlled by service-disabled veterans has the meaning given the term in section 3(q) of the Small Business Act (15 U.S.C. 632(q)); and
 (3)the term small business concern owned and controlled by women has the meaning given the term in section 8(m) of the Small Business Act (15 U.S.C. 637(m)).
			3.Amendments to contracting authority for certain small business concerns
 (a)Qualified HUBZone small business concernsSection 31(b)(2)(A) of the Small Business Act (15 U.S.C. 657a(b)(2)(A)) is amended to read as follows:
				
 (A)Sole source contractsA contracting officer may award sole source contracts under this section to any qualified HUBZone small business concern, if—
 (i)the qualified HUBZone small business concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (ii)the contracting officer does not have a reasonable expectation that 2 or more qualified HUBZone small business concerns will submit offers for the contract opportunity;
 (iii)the anticipated award price of the contract will not exceed— (I)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (II)$4,000,000, in the case of all other contract opportunities; (iv)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price; and
 (v)the base and each of the option years of the award, if any, are of similar value.. (b)Small business concern owned and controlled by service-Disabled veteransSection 36(a) of the Small Business Act (15 U.S.C. 657f(a)) is amended to read as follows:
				
 (a)Sole Source ContractsIn accordance with this section, a contracting officer may award a sole source contract to any small business concern owned and controlled by service-disabled veterans if—
 (1)the concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (2)the contracting officer does not have a reasonable expectation that 2 or more small business concerns owned and controlled by service-disabled veterans will submit offers for the contract opportunity;
 (3)the anticipated award price of the contract will not exceed— (A)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (B)$4,000,000, in the case of any other contract opportunity; (4)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (5)the contracting officer has notified the Administration of the intent to make the award and requested that the Administration determine the eligibility of the concern for the award;
 (6)the base and each of the option years of the award, if any, are of similar value; and (7)the Administration has determined that the concern is eligible for the award..
 (c)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended— (1)by amending paragraph (7) to read as follows:
					
						(7)Authority for sole source contracts for economically disadvantaged small business concerns owned
 and controlled by womenA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women described in paragraph (2)(A) and certified under paragraph (2)(E) if—
 (A)the concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (B)the contracting officer does not have a reasonable expectation that 2 or more small business concerns owned and controlled by women described in paragraph (2)(A) will submit offers for the contract opportunity;
 (C)the anticipated award price of the contract will not exceed— (i)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (ii)$4,000,000, in the case of any other contract opportunity; (D)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (E)the contracting officer has notified the Administration of the intent to make the award and requested that the Administration determine the eligibility of the concern for the award;
 (F)the base and each of the option years of the award, if any, are of similar value; and (G)the Administration has determined that the concern is eligible for the award.; and
 (2)by amending paragraph (8) to read as follows:  (8)Authority for sole source contracts for small business concerns owned and controlled by women in substantially underrepresented industriesA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women certified under paragraph (2)(E) that is in an industry in which small business concerns owned and controlled by women are substantially underrepresented (as determined by the Administrator under paragraph (3)) if—
 (A)the concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (B)the contracting officer does not have a reasonable expectation that 2 or more businesses in an industry that has received a waiver under paragraph (3) will submit offers for the contract opportunity;
 (C)the anticipated award price of the contract will not exceed— (i)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (ii)$4,000,000, in the case of any other contract opportunity; (D)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (E)the contracting officer has notified the Administration of the intent to make the award and requested that the Administration determine the eligibility of the concern for the award;
 (F)the base and each of the option years of the award, if any, are of similar value; and (G)the Administration has determined that the concern is eligible for the award..
 (d)Socially and economically disadvantaged small business concernsSection 8(a)(1)(D)(i) of the Small Business Act (15 U.S.C. 637(a)(1)(D)(i)) is amended to read as follows:
				
 (D)(i)A contracting officer may award sole source contracts under this subsection to any qualified socially and economically disadvantaged small business concern, as defined in paragraph (4)(A), if—
 (I)the qualified socially and economically disadvantaged small business concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (II)the contracting officer does not have a reasonable expectation that 2 or more qualified socially and economically disadvantaged small business concerns will submit offers for the contract opportunity;
 (III)the anticipated award price of the contract will not exceed— (aa)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (bb)$4,000,000, in the case of any other contract opportunity; (IV)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price; and
 (V)the base and each of the option years of the award, if any, are of similar value.. 4.SBA certification program notification (a)In generalThe Administrator shall notify the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives when the Administrator has implemented each of the following:
 (1)A program to certify small business concerns owned and controlled by women. (2)A program to certify small business concerns owned and controlled by service-disabled veterans.
 (b)Additional noticeThe Administrator shall submit a copy of a notification required under subsection (a) to the Law Revision Counsel of the House of Representatives so that the Law Revision Counsel may execute the amendments required under section 5.
 5.Removal of eligibility determination upon implementation of certification programsEffective upon the notification described in section 4, the Small Business Act (15 U.S.C. 631 et seq.), as amended by section 3 of this Act, is amended—
 (1)in section 8(m) (15 U.S.C. 637(m))— (A)in paragraph (7)—
 (i)in subparagraph (D), by adding and at the end; (ii)by striking subparagraphs (E) and (G);
 (iii)by redesignating subparagraph (F) as subparagraph (E); and (iv)in subparagraph (E), as so redesignated, by striking ; and and inserting a period; and
 (B)in paragraph (8)— (i)in subparagraph (D), by adding and at the end;
 (ii)by striking subparagraphs (E) and (G); (iii)by redesignating subparagraph (F) as subparagraph (E); and
 (iv)in subparagraph (E), as so redesignated, by striking ; and and inserting a period; and (2)in section 36(a) (15 U.S.C. 657f(a))—
 (A)in paragraph (3), by adding and at the end; (B)in paragraph (4), by striking the semicolon at the end and inserting a period; and
 (C)by striking paragraphs (5), (6), and (7). 6.GAO Report (a)StudyWith respect to the procurement programs of the Administration for small business concerns owned and controlled by women and for small business concerns owned and controlled by service-disabled veterans, the Comptroller General of the United States shall conduct an evaluation of the policies and practices used by the Administration and other Federal agencies to provide assurances that—
 (1)contracting officers are properly classifying sole source awards under those programs in the Federal Procurement Data System; and
 (2)sole source contracts awarded under those programs are being awarded to eligible concerns.
 (b)ReportNot later than 18 months after the date on which the Administration implements the certification programs described in section 4(a), the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report containing the findings made in carrying out the study required under subsection (a).
			(c)SBA consideration of GAO report
 (1)In generalThe Administrator shall review the report issued under subsection (b) and take such actions as the Administrator may determine appropriate to address any concerns raised in the report and any recommendations contained in the report.
 (2)Report to CongressAfter the review described under paragraph (1), the Administrator shall submit to Congress a report—
 (A)stating that no additional actions were necessary to address any concerns or recommendations contained in the report; or
 (B)describing the actions taken by the Administrator to resolve those concerns or implement those recommendations.